UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4338


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZACHARY EDWARD GARRETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00456-CCE-1)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Ripley Rand, United States Attorney, Eric L.
Iverson, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Zachary Edward Garrett challenges the reasonableness of the

138-month sentence imposed by the district court following his

conviction,    pursuant     to   a   guilty       plea,    for     receipt         of    child

pornography.         In   imposing    the      sentence,        the     district        court

departed downward two levels from the appropriately calculated

Guidelines range of 151 to 188 months and imposed a sentence in

the middle of the revised Guidelines range.                      We affirm.

       We “review all sentences—whether inside, just outside, or

significantly outside the Guidelines range—under a deferential

abuse-of-discretion standard.”              Gall v. United States, 552 U.S.

38, 41 (2007).        Where, as here, the defendant does not assert

procedural     sentencing     error,      we      turn    our     attention         to     the

substantive    reasonableness        of     the    sentence,       considering            “the

totality of the circumstances.”               Id. at 51.         “Any sentence that

is within or below a properly calculated Guidelines range is

presumptively       [substantively]       reasonable.            Such    a    presumption

can    only    be    rebutted    by       showing        that     the        sentence       is

unreasonable    when      measured    against       the     18    U.S.C.       §    3553(a)

[(2012)] factors.”        United States v. Louthian, 756 F.3d 295, 306

(4th   Cir.)   (citation     omitted),        cert.      denied,      135     S.    Ct.    421

(2014).   We conclude that Garrett has not met this burden.

       Garrett contends that the sentence imposed is greater than

necessary to meet the goals of the sentencing factors, noting

                                          2
that the court stated that Garrett’s history and characteristics

and the need to protect the public weighed in favor of a shorter

sentence.      However, the court carefully considered the remaining

§   3553(a)     factors      and   concluded      that     the    nature   and     the

seriousness     of    the    offense    warranted    a    longer    sentence.       We

conclude      that    the    district     court     adequately      explained      its

reasons for the sentence imposed and that the below-Guidelines

range sentence imposed is not unreasonable and not an abuse of

discretion.      See Gall, 552 U.S. at 41; Louthian, 756 F.3d at 306

(applying appellate presumption of reasonableness to a sentence

imposed within a properly calculated advisory Guidelines range).

      We    therefore        affirm    Garrett’s    138-month      sentence.        We

dispense      with    oral     argument    because        the    facts   and     legal

contentions     are    adequately      presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          3